On Petition for Rehearing.
For the motion there was a.brief by Mr. Andrew M. Crawford, Attorney General.
Mr. Justice Bean
delivered the opinion.
4. This case was tried and decided on an agreed statement of facts, from which it appears, as all parties assumed and represented at the hearing, that the defalcation of Davis was committed prior to January 1, 1895. The Attorney, General has filed a petition for a rehearing, in which he argues that the stipulation does not necessarily so state. But the construction given it by his predecessor in office, who made and signed it, is in accordance with its plain intent and meaning, and must prevail. It was admitted and stipulated as a fact by the state, for the purpose of the trial, that the defalcation occurred more than six years before the commencement of the action, and such stipulation is as binding upon the state as it would be upon a private individual. Rehearing Denied.